Citation Nr: 1400767	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the Veteran's physical claims file and his Virtual VA and  Veterans Benefits Management System (VBMS) electronic claims files to ensure a complete review of the evidence.

The Veteran's claim on appeal was previously characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  In a June 2011 private examination, the Veteran reported, in relevant part, symptoms consistent with panic disorder and was found to have major depressive disorder and panic disorder with agoraphobia.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a review of the record reveals that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, related to his service in Vietnam.  He claims service connection is warranted.

To the extent that the Veteran seeks service connection specifically for PTSD, entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); a link-established by medical evidence-between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  Evidence denoting participation in combat may include awards of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.  

In this case, the evidence does not reflect that the Veteran engaged in combat. 

When VA determines that a veteran did not engage in combat with the enemy, or that a veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, such veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates a veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board notes that if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and if a VA or a VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).  "Fear of hostile military or terrorist activity" for this purpose means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.  Nonetheless, this provision is inapplicable in this case and will not be discussed further, because the Veteran does not have VA confirmation of a stressor related to "fear of hostile military or terrorist activity"; the Veteran underwent a September 2011 VA examination in which the examiner explained that she could not provide a diagnosis and opinion without resorting to speculation because the Veteran's responses were unreliable.

Accordingly, as explained above, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  

In a June 2011 private examination-which provided a PTSD diagnosis and a link to a claimed in-service stressor-the Veteran reported several stressors from which he believes his PTSD stems; of these, one may potentially be verified: the Veteran reported that in September, 1970, during his one tour of duty at Danang, Vietnam, his base received incoming fire and mortar attack.  The record does not contain evidence which corroborates the Veteran's claimed stressor.  Nonetheless, the Board notes that the occurrence of the Veteran's claimed stressor may potentially be verified through the Joint Services Records Research Center (JSRRC) on remand, and an attempt to do so must be made. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated copies of the Veteran's treatment records pertaining to PTSD.  Also, request the Veteran's complete service personnel records.

2.  Contact the Veteran and request him to identify his unit, location, and dates during which the alleged stressor occurred.  

3.  After completion of paragraphs one and two, contact the JSRRC, and any other appropriate agency, and request that it investigate and attempt to verify the Veteran's alleged stressor.

4.  Upon completion of the above and any other development deemed appropriate, the RO/AMC must readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


